DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP 2013-000414) in view of Kumakura (JP 2014-207990), as cited by applicant. For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding claim 1, Hashimoto teaches an ultrasound diagnostic apparatus (“the present invention relates to a medical ultrasonic diagnostic apparatus for imaging of a living body by ultrasonic waves and performing diagnosis” [0001]) comprising:
a transmitter/receiver (“the ultrasonic diagnostic apparatus 1 includes an ultrasonic probe 12…an ultrasonic transmission unit 21, an ultrasonic reception unit 22” [0017] as illustrated in Fig. 1) configured to sequentially transmit a first transmission beam group and a second transmission beam group and receive at least one reception beam for each transmission beam, via an ultrasound probe having a plurality of transducers arranged along an azimuth direction and an elevation direction (“according to a 1 aspect of the present invention, a plurality of scanning line groups…being classified by a combination of different scanning lines, are sequentially scanned with an ultrasonic wave while switching the plurality of scanning line groups for each heartbeat based on a biological signal of the subject” and “a data generation unit for acquiring a plurality of reception data” [0013]; “the ultrasonic probe 12 according to the present embodiment is assumed to be a two-dimensional array probe (a probe in which a plurality of ultrasonic transducers are arranged in a two-dimensional matrix) as capable of acquiring volume data” [0019]). Further “Fig. 3 is a diagram for explaining a group of scanning lines,” wherein “all of the scanning lines included in the imaging target area are classified by a desired combination, and the 1 to 4 scanning line groups are formed” ([0039]). It is noted that “any number of scanning line groups may be used as long as the number of scanning lines is a natural number” ([0039]), and therefore, Hashimoto reads on a first and second transmission and reception beam group. 
Hashimoto further teaches processing circuitry configured to combine a first reception beam based on a first transmission beam included in the first transmission beam group and a second reception beam based on a second transmission beam included in the second transmission beam group (“the generation of all RAW data by this interpolation process, for example, in Fig. 3, generates reception data 5 corresponding to scanning line 5 from reception data 1 corresponding to scanning line 1 and reception data 2 corresponding to scanning line 2” [0046]). In other words, reception data 5 is a combination of a first reception beam based on a first transmission beam and a second reception beam based on a second transmission beam.  
However, Hashimoto does not disclose wherein transmission beams that are adjacent to each other in the azimuth direction or the elevation direction belong to transmission beam groups that are different from each other. Kumakura is relied upon instead, as it teaches an analogous 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto with the arrangement the ultrasonic transducer described in Kumakura where transducers transmitting signal belonging to the same scanning group are not adjacent to one another in a vertical or horizontal direction, since alternating the arrangement allows “uniformity of the transmitted ultrasonic wave” (Kumakura [0079]).  
Regarding claim 2, Hashimoto further teaches wherein the transmitter/receiver sequentially transmits the first transmission beam group, the second transmission beam group, and a third transmission beam group, and forms at least one reception beam for each transmission beam (“a plurality of scanning line groups…are sequentially scanned with an ultrasonic wave while switching the plurality of scanning line groups” [0013]), and the processing circuitry combines the first reception beam, the second reception beam, and a third reception beam that is based on a third transmission beam included in the third transmission beam group (“any number of scanning line groups may be used as long as the number of scanning lines is a natural number” ([0039]); “The reception data 6 corresponding to the scanning line 6 is generated from the reception data 1 and the reception data 3, and the reception data 7 corresponding to the scanning line 7 is generated from the reception data 1, 2, 3 and 4” [0046]). Since the data generation unit 26 of Hashimoto combines reception data 1 and 2 to 
With regard to claim 3, Hashimoto further teaches wherein the transmitter/receiver transmits a first one of second transmission beams of the second transmission beam group sequentially after transmitting a last one of first transmission beams of the first transmission beam group: “as shown in Fig. 5, when the control processor 29 detects an R-wave of the first ECG waveform (1 heartbeat), it controls the ultrasound transmission unit 21 and the ultrasound reception unit 22 so as to sequentially scan the 1 scan line group and obtain 1 receive beam group corresponding to the 1 scan line group in each cardiac phase.” Thereafter “when an R wave of 2 heart beats is detected, as show in Fig. 3 and Fig. 4, an ultrasonic transmitting unit 21 and an ultrasonic wave receiving unit 22 are controlled so as to switch from the 1 scanning line group to the 2 scanning line group…and acquire a 2 reception beam group corresponding to the 2 scanning line group in each cardiac phase” ([0040]).
Regarding claim 4, Hashimoto further teaches The ultrasound diagnostic apparatus according to claim 2, wherein the transmitter/receiver transmits a first one of second transmission beams of the second transmission beam group sequentially after transmitting a last one of first transmission beams of the first transmission beam group, and further transmits a first one of third transmission beams of the third transmission beam group sequentially after transmitting a last one of the second transmission beams of the second transmission beam group. In addition to the evidence from paragraph [0040] as above for claim 3, Hashimoto further 
Regarding claim 5, the modification of Hashimoto teaches the ultrasound diagnostic apparatus according to claim 2, wherein the transmitter/receiver forms each transmission beam group such that beam formation positions form a staggered pattern along the azimuth direction or the elevation direction. Kumakura teaches in Fig. 15 hexagonal column shape high frequency elements 151-1, low frequency elements 151-2, and intermediate frequency elements 151-3 alternately “arranged in a honeycomb shape’ ([0081]). This honeycomb arrangement places elements belonging to the same group at set intervals in one direction (e.g., azimuth) and parallel in the other (e.g. elevation), which corresponds to the applicant’s definition of staggered in paragraph [0033] (paragraph as numbered in applicant’s pre-grant publication US 2020/00222679). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the probe array of Hashimoto with the staggered honeycomb arrangement of Kumakura so that the elements “can be arranged more spatially uniformly and densely than in the case where they are arranged in a lattice pattern” (Kumakura [0081]).
With regard to claims 6 and 7, the modification of Hashimoto further teaches wherein when forming each of the first transmission beam group, the second transmission beam group, and the third transmission beam group, the transmitter/receiver moves a beam formation position in the elevation/azimuth direction from an initial position, and thereafter in the azimuth/elevation direction (claim 6/claim 7). Kumakura teaches that “when the transmission/reception condition is supplied, the beam forming unit 57 determines the piezoelectric element 151 to be driven according to the transmission/reception condition” ([0090]), which interpreted as the beam forming unit 57 individually driving a piezoelectric element. In other words, the piezoelectric elements 151 belonging to a groups (such as 151-1 high frequency elements) are driven individually by the beam forming unit 57. Thus, a plurality of the elements of the same group are individually driven by the beam forming unit, wherein to reach an element of the same group, the beam formation position necessarily moves in an azimuth or elevation direction from the initial position in order to drive another element of the same group. Stated differently, to determine the movement from one element to another, a vector based on the coordinates (in an azimuth-elevation coordinate system) necessarily includes azimuth and elevation components. Therefore, the order of claim 6 (elevation, azimuth) and the order of claim 7 (azimuth, elevation) represent obvious variants to achieve the same expected result. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic transmission of Hashimoto with the beam forming unit 57 of Kumakura to set a specific scan sequence for a specific application such as “to increase the contact position accuracy of the tablet-type ultrasonic diagnostic apparatus 1 with the inspection site” ([0064]).   
Regarding claim 8, the modification of Hashimoto teaches wherein the transmitter/receiver forms the first reception beam, the second reception beam, and the third reception beam at the same position as a corresponding one of the first transmission beam, the second transmission beam, and the third transmission beam. Specifically, Kumakura discloses 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmission/reception position of Hashimoto with the transmission/reception of Kumakura as obvious to try as one of a finite number transmission to receive positions (e.g., same transmission/reception position, different transmission/reception position). 
Regarding claims 9 and 10, the modification of Hashimoto further teaches the ultrasound diagnostic apparatus according to claim 2, wherein the transmitter/receiver forms the first reception beam, the second reception beam, and the third reception beam at a position different from a corresponding one of the first transmission beam, the second transmission beam, and the third transmission beam (claim 9) and wherein the transmitter/receiver forms the first reception beam, the second reception beam, and the third reception beam at the same position (claim 10) as previously conveyed for claim 8. Claims 9 and 10 merely represent a finite number of alternative transmission/reception positions relative to the transmission and reception beams corresponding 
With regard to claim 11, Hashimoto further teaches the ultrasound diagnostic apparatus according to claim 1, wherein after forming the second transmission beam group, the transmitter/receiver forms a third transmission beam group having same beam formation positions as the first transmission beam group, and the processing circuitry combines the second reception beam and a third reception beam based on a third transmission beam included in the third transmission beam group: “with reference to the first R wave of the ECG waveform of the fifth heartbeat, the first reception beam group in each cardiac phase of the second round of the first scanning line group is acquired” ([0041]). In other words, when there are four designated scanning line groups, the fifth triggering event (i.e., heartbeat) to switch the ultrasonic transmission starts a second round with the first scanning line group (and accompanying transducer elements). Since “any number of scanning line groups may be used as long as the number of scanning lines is a natural number” ([0039]), in the case where two scanning line groups are set, the third transmission beam group represents the second round starting with the first scanning line group. Further, as previously conveyed for claim 2, data generation unit 26 of Hashimoto combines reception data 1 and 2 to produce reception data 5, reception data 1 and 3 to produce reception data 6. While it is not explicitly stated that the reception data 2 and reception data 3 produce reception data 7 (instead produce by combination of reception data 1, 2, 3, and 4), one of ordinary skill in the art would appreciate that the data generation 26 that 

    PNG
    media_image1.png
    503
    364
    media_image1.png
    Greyscale

Fig. 3 of Hashimoto.
Regarding claim 12, Hashimoto as discussed previously for claim 11 teaches the ultrasound diagnostic apparatus according to claim 2, wherein after forming the third transmission beam group, the transmitter/receiver forms a fourth transmission beam group having same distribution of transmission beams as the first transmission beam group, and
the processing circuitry combines the second reception beam, the third reception beam, and a fourth reception beam based on a fourth transmission beam included in the fourth transmission beam group. The number of scanning line groups 3, instead of 2, with the fourth transmission switching corresponding to the second round starting with the first scanning line 
Regarding claim 13, Hashimoto further teaches the ultrasound diagnostic apparatus according to claim 12, further comprising: a memory configured to store the first reception beam, the second reception beam, and the third reception beam, and to continue to store at least the second reception beam and the third reception beam after the processing circuitry combines the first reception beam, the second reception beam, and the third reception beam: “The storage unit 31 stores a dedicated program for realizing  a high resolution data acquisition function…diagnostic information…a diagnostic protocol, a transmission/reception condition, and other data groups” and “if necessary, an image in an image memory” ([0034]). This evidence is interpreted as storing ultrasound scanning data. Further, since reception data 5 is generated by reception data 1 and 2, reception data 6 is generated by reception data 1 and 3, and reception data 7 is generated by reception data 1, 2, 3, and 4, then the storage unit 31 stores the acquired reception data 1, 2, and 3 individually even after various combinations of the acquired reception data to produce reception data 5, 6, and 7.  
With regard to claim 14, the modification of Hashimoto further teaches the ultrasound diagnostic apparatus according to claim further comprising: an image generator configured to generate a two-dimensional image based on a result of combining the first reception beam, the second reception beam, and the third reception beam. Kumakura specifically teaches that “the image processing unit 59 generates volume data relating to the 3 dimensional region based on the B-mode data. Then the image processing unit 59 performs 3 dimensional image processing on the volume data to generate a 2 dimensional ultrasonic image” ([0022]). 

Regarding claim 15, Hashimoto further teaches the ultrasound diagnostic apparatus according to claim 2, further comprising: an image generator configured to generate a three-dimensional image based on a result of combining the first reception beam, the second reception beam, and the third reception beam. Specifically, Hashimoto discloses “volume data corresponding to all scanning lines in an imaging target area is generated using volume data of the same cardiac phase acquired in a past heartbeat, and an ultrasonic image is generated and displayed using the volume data” ([0036]), wherein “volume data” necessarily indicates three dimensions. 
With regard to claim 16, the modification of Hashimoto as conveyed for claims 1 and 2 teach the shared elements. Hashimoto further teaches the non-transitory storage medium storing a program in paragraph [0089]: “Each function according to the present embodiment can also be realized by installing a program for executing the process in a computer such as a workstation and expanding the program on a memory. At this time, the program that can cause the computer to execute the method is stored in a recording medium such as a magnetic disk (floppy (registered trademark) disk, hard disk, etc.), optical disk (CD-ROM, DVD, etc.), semiconductor memory, etc.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793